In an action to recover damages for defendants’ use of a certain sanitary sewer system maintained and operated by plaintiff, defendants appeal from an order of the Supreme Court, Richmond County, dated June 5, 1975, which denied their motion to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. Defendants’ time within which to serve an answer is extended until 10 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. The complaint states a cause of action. Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.